                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRJCT OF NORTH CAROLINA

U.S.A. vs. Andre Jackson                                                   Docket No. 5:19-CR-300-lBO

                               Petition for Action on Supervised Release

COMES NOW Eddie J. Smith, Supervising U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Andre Jackson, who, upon an earlier plea of guilty
to 18 U.S.C. §§ 1708 and 2, Possession of Stolen Mail and Aiding and Abetting and 18 U.S .C. §§ 1705 and
2, Destruction or Injury to Mailbox or Mail and Aiding and Abetting, was sentenced by the Honorable
Terrence W. Boyle, Chief United States District Judge, on November 26, 2019, to the custody of the Bureau
of Prisons for a term of 12 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 36 months.

    Andre Jackson was released from custody on July 7, 2020, at which time the term of supervised release
commenced. On July 13, 2020, the court modified the conditions of supervision to include a sex offender
assessment.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: The defendant completed the sex offender assessment on July 20, 2020, and the therapist
recommended that the defendant participate in mental health counseling, sex offender counseling, and
submit to polygraph testing.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    I. The defendant shall participate in a program of mental health treatment, as directed by the probation
       office.
   2. At the direction of the U.S. Probation Officer, the defendant shall submit to physiological testing,
      which may include, but is not limited to, polygraph examinations or other tests to monitor the
      defendant's compliance with probation or supervised release and treatment conditions.
   3. The defendant shall participate in a sex offender treatment program as directed by the U.S. Probation
      Officer, and the defendant shall comply with and abide by all the rules, requirements, and conditions
      of the treatment program unti l discharged . The defendant shall take medication as prescribed by the
      treatment provider.
Except as herein modified, the judgment shall remain in full force and effect.

                                                      I declare under penalty of perjury that the foregoing
                                                      is true and correct.
                                                      Isl Eddie J. Smith
                                                      Eddie J. Smith
                                                      Supervising U.S. Probation Officer
                                                      150 Rowan Street Suite 110
                                                      Fayetteville, NC 28301
                                                      Phone: 910-354-2537
                                                      Executed On: July 30, 2020



            Case 5:19-cr-00300-BO Document 28 Filed 07/31/20 Page 1 of 2
Andre Jackson
Docket No. 5:19-CR-300-lBO
Petition For Action
Page2
                                      ORDER OF THE COURT

Considered and ordered this     :J                    ~A/.)!J'.:=------''2020, and ordered filed and
                                    Q day of_D¥-.J!~...
made a part of the records in the above case.         7/

Terrence W. Boyle
Chief United States District




            Case 5:19-cr-00300-BO Document 28 Filed 07/31/20 Page 2 of 2
